              Case 3:20-cv-01709-KAD Document 1 Filed 11/13/20 Page 1 of 4

                                                                                                             t:l
                                                                                                      s'-l ' ùi
                                                                                                      tlü'.:,
                                                                                                     r=,1
                                                                                                      'u Lf
                                                                                                             t':
                                                                                                      rtg
                                                                                                     (?'.'
                                                                                                     lq"t   r:
                                                                                                     #.{
                                                                                                     ftlii;
                             UNETEÐ STATES D¡STRIET COURT                                            fil -;-'
                                                                                                     r-4
                                                                                                         li:l
                                                                                                     *.  t::I
                                  Ð|STRICT 0F Co[U      l\¡   ECTICUT                                aYf L-l
                                                                                                     l::t   .--.t

                                    ÐIVIS¡ON IN FIARTFORB                                            :#T    ii




JOI-IN MATAVA, Et AI.



,Vs.                                                           CASE#




CTPPS, LLC.                                                    NOVEMBER 10, 2O2O



                                                                                                                    t



                        COMP¡"AINT AND                 EST FOR Ih¡JUNCTION




   The above entitled Plaintiff, John Matava, hereby mot¡ons thÍs Court for a Temporary

 lnjunction, pursuant to 28 USC 133L, in which this Court has subject jurisdiction in this matter.


       ßAS¡5 FOR .¡UR¡SDIETIOru

             The Superior Court in Judicíal District of Tolland, At Rockville, is hearíng a case
 (TTD-CV20-602L192-5) ínv'olving the "CARES ACT" the authority for this Order is Section 361
 Of the Public Health and Service Act (42 U.S.C. 264) and 42 CFR 70.2 and (Coronavirus Aid




                                                   L
           Case 3:20-cv-01709-KAD Document 1 Filed 11/13/20 Page 2 of 4




Relief, and Economic Securities Act P.L. L16-L36) Sectíon 4024. The Plaintiff, John Matava,
Asserts that the Superior Court does not have Jurisdiction over the above cited subject matter
to make a judgement but has set a hearing date (November 20,212CI to hear the matter) and
ignoring there lack of jurisdictíon over the subject matter (the "Cares Act") lf this Hearing
moves forward and the Superíor Court makes a Judgement without Jurisdiction the Plaintíffs
will be forever harmed.




THEREFORE;



          The Plaintiff, John Matava, et al. respectfully requests this Court grant a Temporary
lnjunction, and any other relief this Court see fit, to the Plaintiffs so this Court can answer the
the legal questions in the above stated basis for jurisdiction.


                                               The Defendant, John Matava

                                                           By
                                                                Matava- Pro-Se
                                                           42L Riley Mountaín Road
                                                           Coventry, Connecticut
                                                           860-209-3320          06238




                                                 2.
           Case 3:20-cv-01709-KAD Document 1 Filed 11/13/20 Page 3 of 4




                          IJNITED STATËS DISTRICT COURT
                               DtsTRt gr 0F coN N EcTlc[,.f T
                                 DII/ISION IN HARTFCIRD




JOHN MATAVA, Et AI.



Vs                                                       CASE#



CTPPS, LLC                                               NOVEMBER 10, 2O2A



                                         oRpE_lR                                  t


     THEREFORE,
             After have being duly presented/heard thís Temporary lnjunction is


     Hereby Ordered;



                                GRANTED      Í       DEN¡ED



                                                        By
                                                             Judge




                                                 3
          Case 3:20-cv-01709-KAD Document 1 Filed 11/13/20 Page 4 of 4




                            [,!ruiTEÐ STATËS EISTRICT EOURT
                                DISTRICT OF CONN ECTICI.JT
                                  DIVËSION IN FIARTFORD



JOHN MATAVA, Et AI.



Vs.                                                      CASE#




CTPPS, LLC.                                                NOVEMBER 1.0, 2A2O


                                  CERTIFICATION

   Under Fe.deral Rules Of Civil Procedure L!,by signing befow, I certify to the best of rny '
knowledge, information, and belief that this Complaint and request for Temporary lnjunction, is     i
not being presented for improper purposes, such as to harass, cause unnecessary delay, or
needlessly increase the cost of litigation, and is supported by existing law or by a nonfrivolous
argument for extending, modifying, or reversing existing law. The factual contentions have
evidentiary support after being given the opportunity to present the facts. This Complaint
complies with the requirements of Rule 11. Pursuant to Federal Rules of Civil Procedure,
A copy of the foregoing Complaint and Request for lnjunction, has been sent to all pro-se and
counsel of record, this 10th day of November,2020.

Attorney Jason B. Burdick
L07 State Street
NewLondon, Connecticut
860-4r'3-70t4           06320

                                                    By
                                                    John   atava- Pro-Se
                                                    42L Riley Mountain Road
                                                    Coventry, Connecticut
                                                    860-209-3320 06238
                                                4
